DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1, 2, 4-9, 11-13 and 21-28 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach or suggest the welding pattern of the independent claims 1, 8 and 21. Applicant argues that it would not be obvious to discover with routine experimentation from the disclosures of Chiba and Ostrovsky, and the result effective variables.  
Examiner notes that Chiba et al. discloses that the spot welds 5 may vary in location or number, specifically the greater number of spot welds within a given location, the greater the rigidity and strength of the coil in that location along the coil (column 7, lines 3-14, spot welds may be positioned at any spot that strengthens the thermally affected region and increases its rigidity, and there may be any number of spot welds).  Chiba suggests a particular location along the circumferential position about the coil which may effect the rigidity (for example, the distinction of the spot weld positioning between fig. 6 and fig. 7).  Chiba et al. further shows a similar species in which pairs of dots are perpendicular and turned about the circumference on adjacent windings. It would have been obvious to modify and optimize the pattern of Chiba et al. to provide the flexibility planes as disclosed and provide the optimum or workable ranges through routine experimentation. Additionally, for example, Chiba in figure 1 shows 4 spot welds arranged around a winding at equal distances. Chiba discloses that varying the number of welds around a winding may be realized, including two, three, five, etc. It would have been obvious to one of ordinary skill in the art to place two welds on opposite sides of the winding and 
Ostrovsky discloses a coil having welds which restrict flexibility and can be placed as required, while still allowing flexibility along the unwelded portions.  Additionally, the welded coil allowing for better torque transmission (paragraph 0050, figure 8 shows welds 322 between adjacent windings, in contrast to the coil without welds, figure 2).  The coil may provide spot welds along adjacent windings (for example, paragraph 0037, welds 123 at about 90 degrees, figure 4).
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Chiba et al. and Ostrovsky provides evidence of the location and number of welds as being a result effective variable.  Therefore, the amendments fail to overcome the prior art. 
Examiner further notes that without the weld configuration showing unexpected results (a pair of welds behaves counter to what a person of ordinary skill in the art would have given the teachings of Chiba et al. and Ostrovsky to discover a benefit opposite to the person of ordinary skill in art) the amendment fails to overcome the prior art.  The figure is one example or embodiment and does not preclude a finding that one of ordinary skill in the art would have determined, such as one pair of spot welds being sufficient to weld each winding.
Additionally, Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11-13 and 21-28 have been considered but are moot because the new ground of rejection under35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-13 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses the windings “may be attached by a plurality of welds” (paragraph 0019) and not limited to opposing welds but may include any number of welds positioned at fixed intervals along the windings, such as nine welds positioned 40 degrees apart (paragraph 0023).  Thus, the specification contemplates multiple weld points, but doesn’t ever state that there is an embodiment where the adjacent windings are welded together solely by the pair of welds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-9, 11-13 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. US 5137013 in view of Ostrovsky US 2009/0160112.
Regarding claims 1, 21, 23 and 28, Chiba et al. discloses a coil, comprising: 
a wound wire comprising a plurality of adjacent windings (figures 6, 7), wherein the wound wire includes a first region, a second region, and an intermediate region between the first and second regions (figures 6, 7; first and second end regions and intermediate region 6);
wherein at least a portion of the windings of the intermediate region include a differential welding pattern between pairs of adjacent windings along a length thereof (spot welds 5);
wherein the differential welding pattern comprising a first pair of welds on adjacent windings of at least a first set of the adjacent windings, the first pair or set imparts a first plane of restricted flexibility along a first pair or set of adjacent windings welded together by the first pair of welds and a second plane of restricted flexibility along at least two welds to a second pair or set of adjacent windings welded together by the second pair of welds (column 7, lines 3-14),  the plurality of welds  of at least a third set  of the sets on adjacent windings comprise a first weld adjacent a second weld and a third weld adjacent a second weld (figures 6, 7, any number of welds may be utilized).
Chiba et al. does not explicitly disclose the first pair of adjacent windings welded together solely by the first pair of welds, the second pair of adjacent windings welded together solely by the second pair of welds, the first plane of restricted flexibility is perpendicular to the second plane of restricted flexibility, the pair of welds on adjacent windings of at least one set being offset substantially 90 degrees about a second pair of welds about a longitudinal axis, the first second and third weld being on consecutive windings, or the first and third weld of the third set of the sets of adjacent windings being substantially aligned along the longitudinal axis.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, 
Chiba et al. discloses that the spot welds 5 are a result effective variable, specifically the greater number of spot welds within a given location, the greater the rigidity and strength of the coil in that location along the coil (column 7, lines 3-14).  Chiba suggests a particular location along the circumferential position about the coil which may affect the rigidity (for example, the distinction of the spot weld positioning between fig. 6 and fig. 7). Chiba et al. further shows a similar species in which pairs of dots are perpendicular and turned about the circumference on adjacent windings. It would have been obvious to modify and optimize the pattern of Chiba et al. to provide the flexibility planes as disclosed and provide the optimum or workable ranges through routine experimentation. Additionally, for example, Chiba in figure 1 shows 4 spot welds arranged around a winding at equal distances. Chiba discloses that varying the number of welds around a winding may be realized, including two, three, five, etc. It would have been obvious to one of ordinary skill in the art to place two welds on opposite sides of the winding and equidistant, and in turn that would provide a similar pattern to the applicant and provide the planes of flexibility as claimed. 
Ostrovsky provides further evidence of the result effective variable, specifically the welds restrict flexibility and can be placed as required, while still allowing flexibility along the unwelded portions, and allowing for torque transmission (paragraph 0050, figure 8 shows welds 322 between adjacent windings, in contrast to the coil without welds, figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chiba et al. and Ostrovsky with the claimed restricted flexibility along perpendicular planes or offset by 90 degrees, since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claims 4 and 24, Chiba et al. discloses the first region, second region and intermediate region include the same number of windings (figure 6, can split regions equally along coil).
Regarding claims 5 and 25, Chiba et al. discloses the first region including more windings than either the intermediate or second region (may consider a larger portion of the coil to be the first region, thereby including a greater number of windings).
Regarding claims 6 and 26, Chiba et al. discloses the intermediate region includes few windings than the first region and more windings than the second region (can split regions of windings equally or unequally along the portions of the coil to identify each region and provide the desired number of windings in each section).
Regarding claims 7, and 27, Chiba et al. discloses the wound wire being formed of a metal comprising platinum, tungsten, titanium, stainless steel, nickel rhodium, palladium, rhenium, gold, silver, tantalum, and alloys of these metals including platinum/tungsten alloys and nickel-titanium alloys (column 2, lines 56-66).
Regarding claim 8, Chiba et al. discloses a coil, comprising: 
a wound wire comprising a plurality of adjacent windings (figures 6, 7), wherein the wound wire includes a first region, a second region, and an intermediate region between the first and second regions (figures 6, 7; first and second end regions and intermediate region 6);
wherein at least a portion of the windings of the intermediate region include a differential welding pattern between one or more pairs of adjacent windings along a length thereof (spot welds 5);
wherein the differential welding pattern imparts a first plane of restricted flexibility comprising a first pair of welds located opposite each other on a first pair of adjacent windings and a second plane of restricted flexibility comprising a second pair of welds located opposite each other to a second pair 
Chiba et al. does not explicitly disclose the first pair of adjacent windings welded together solely by the first pair of welds, the second pair of adjacent windings welded together solely by the second pair of welds, or the first plane of restricted flexibility is perpendicular to the second plane of restricted flexibility. 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  
Chiba et al. discloses that the spot welds 5 are a result effective variable, specifically the greater number of spot welds within a given location, the greater the rigidity and strength of the coil in that location along the coil (column 7, lines 3-14).  Chiba suggests a particular location along the circumferential position about the coil which may affect the rigidity (for example, the distinction of the spot weld positioning between fig. 6 and fig. 7). Chiba et al. further shows a similar species in which pairs of dots are perpendicular and turned about the circumference on adjacent windings. It would have been obvious to modify and optimize the pattern of Chiba et al. to provide the flexibility planes as disclosed and provide the optimum or workable ranges through routine experimentation. Additionally, for example, Chiba in figure 1 shows 4 spot welds arranged around a winding at equal distances. Chiba discloses that varying the number of welds around a winding may be realized, including two, three, five, etc. It would have been obvious to one of ordinary skill in the art to place two welds on opposite sides of 
Ostrovsky provides further evidence of the result effective variable, specifically the welds restrict flexibility and can be placed as required, while still allowing flexibility along the unwelded portions, and allowing for torque transmission (paragraph 0050, figure 8 shows welds 322 between adjacent windings, in contrast to the coil without welds, figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chiba et al. and Ostrovsky with the claimed restricted flexibility along perpendicular planes, since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 9, Chiba et al. discloses the differential welding pattern imparts stretch resistance to at least a portion of the intermediate region (with spot welds 5 in the intermediate section, figure 7).
Regarding claim 11, Chiba et al. discloses the first region, second region and intermediate region include the same number of windings (figure 6, can split regions equally along coil).
Regarding claim 12, Chiba et al. discloses the first region including more windings than either the intermediate or second region (may consider a larger portion of the coil to be the first region, thereby including a greater number of windings).
Regarding claim 13, Chiba et al. discloses the intermediate region includes few windings than the first region and more windings than the second region (can split regions of windings equally or unequally along the portions of the coil to identify each region and provide the desired number of windings in each section).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C.L/              Examiner, Art Unit 3771     

/SHAUN L DAVID/              Primary Examiner, Art Unit 3771